DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 6, 12, and 28 are objected to because of the following informalities:  
On Line 5 of claim 6, the Examiner assumes that “wavelenghts” should actually be                 --wavelengths--.
On Line 4 of claim 12, the Examiner assumes that “the composition of the sample using” should actually be --the composition of the sample comprises using--.
There are two claims that are numbered as claim 28.  The Examiner assumes that the second of these claims should actually be claim 29.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 6, 8-10, 22-24, and 26-29 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Sćepanović et al. (“Multimodal spectroscopy detects features of vulnerable atherosclerotic plaque”, J. Biomed. Opt. 16(1), 011009, January 2011, disclosed in IDS 11 February 2022), hereinafter Scepanovic.

Claim 1: Sćepanović discloses a method of characterizing a sample (artery lesion) comprising thrombus collected from a patient (Abstract), the method comprising:
illuminating the sample with optical electromagnetic radiation (Section 2.5: “Ex vivo acquisition was typically done with exposures of 5 s for Raman spectra (20 exposures of 0.25 s each), ∼1.5-s for DRS (ten pulses of light, 3 μs/pulse, ∼7-Hz repetition rate), and ∼1.5-s for IFS (ten pulses of light, 3.5 ns/pulse, ∼7-Hz repetition rate)”);
detecting electromagnetic radiation scattered by the sample at a plural number of wavelengths (Section 2.5: “Spectra were collected ex vivo from multiple locations on the excised specimen”; Figs. 1(b),(d),(f)); and
classifying the composition of the sample using a spectral analysis of the detected electromagnetic radiation at the plural number of wavelengths (P. 7, R col, 2nd ¶; P. 8, R col, 2nd ¶; Fig. 5(b)).

Claim 2: Sćepanović further discloses wherein the optical electromagnetic radiation has a wavelength in a range from a lower limit of 100 nm to an upper limit of 1mm (P. 1, R col, 2nd ¶: “Moreover, since the wavelength of light used for DRS, IFS, and Raman spectroscopy spans the 300- to 1000-nm range, over
which light penetration in tissue varies significantly, the MMS technique provides a tool for sensing depth;”).

Claim 3: Sćepanović further discloses wherein the lower limit is 190nm (P. 1, R col, 2nd ¶: “the wavelength of light used for DRS, IFS, and Raman spectroscopy spans the 300- to 1000-nm range”).

Claim 4: Sćepanović further discloses wherein the upper limit is 20[Symbol font/0x6D]m (P. 1, R col, 2nd ¶: “the wavelength of light used for DRS, IFS, and Raman spectroscopy spans the 300- to 1000-nm range”).

Claim 6: Sćepanović further discloses wherein the step of detecting electromagnetic radiation comprises detecting electromagnetic radiation reflected at the plural number of wavelengths to derive the reflectances of the sample at the plural number of wavelengths (Section 2.2: “In brief, the MMS instrument utilized a xenon flash lamp (370 to740 nm) to obtain reflectance spectra”); and the step of classifying the composition of the sample uses a spectral analysis of the derived reflectances at the plural number of wavelengths (P. 7, R col, 2nd ¶).

Claim 8: Sćepanović further discloses wherein the plural number is at least three, preferably at least four, at least five or more preferably at least six (evident from Figs. 1(b),(d),(f)).

Claim 9: Sćepanović further discloses wherein the plural number of wavelengths are a continuous spectrum of wavelengths (evident from Figs. 1(b),(d),(f)).

Claim 10: Sćepanović further discloses wherein the step of detecting electromagnetic radiation is performed using a spectrometer to measure light reflected from the sample (Section 2.2: “The collected MMS spectra were dispersed by a spectrograph and recorded with a charge-coupled device (CCD) detector.”).

Claim 12: Sćepanović further discloses wherein the step of detecting electromagnetic radiation scattered by the sample comprises detecting electromagnetic radiation that is Raman scattered over a range of frequencies (Section 2.5: “Ex vivo acquisition was typically done with exposures of 5 s for Raman spectra (20 exposures of 0.25 s each)”); and the step of classifying the composition of the sample comprises using the Raman scattered electromagnetic radiation (P. 8, R col, 2nd ¶).

Claim 22: Sćepanović further discloses collecting the sample (Abstract, “Ex vivo MMS spectra are collected from 12 patients that underwent carotid endarterectomy or femoral bypass surgery.”).

  Claim 23: Sćepanović further discloses wherein the step of classifying the composition of the sample comprises classifying the sample with respect to a degree of a clinical marker (Table 1: Plague vulnerability criteria; Section 3.1: Histological Findings).

Claim 24: Sćepanović further discloses wherein the clinical marker is microvascular obstruction (Table 1: Plague vulnerability criteria; Section 3.1: Histological Findings; determination of vulnerable and/or thrombotic plaques).

Claim 26: Sćepanović discloses method of characterizing a sample comprising thrombus collected from a patient, the method comprising classifying the composition of the sample using a spectral analysis of detected electromagnetic radiation scattered at a plural number of wavelengths by the sample that is illuminated with optical electromagnetic radiation (P. 7, R col, 2nd ¶; P. 8, R col, 2nd ¶; Fig. 5(b)).

Claim 27: Sćepanović further discloses a computer program capable of execution by a computer system and configured, on execution, to cause the computer system to perform a method according to claim 26 (Section 2.2: “The operation of the system was fully automated and controlled by an integrated software interface.”).

Claim 28: Sćepanović further discloses a computer-readable storage medium storing a computer program according to claim 27 (Section 2.2: “The operation of the system was fully automated and controlled by an integrated software interface.”).

Claim 29: Sćepanović further discloses a computer system arranged to perform a method according to claim 26 (Section 2.2: “The operation of the system was fully automated and controlled by an integrated software interface. Before data collection, calibration spectra were loaded onto the computer for real-time display of the acquired spectra and the ensuing data analysis.”).

Claim 30 is rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Motz et al. (US 2004/0073120), hereinafter Motz.

Claim 30: Motz discloses an apparatus (200, Fig. 8) for characterizing a sample (202) comprising thrombus collected from a patient, the apparatus (200) comprising an optical measurement device (204) arranged to receive the sample (202) (“The probe 204 is inserted into an artery 202 to diagnose and possibly treat the buildup of, for example, plaque in the artery.” [0132]) and comprising an illumination system (206) arranged to illuminate the sample with optical electromagnetic radiation (“A light source 206 emitting at a wavelength longer than 750 nm, such as an argon pumped Ti: sapphire laser system or a diode laser is used.” [0132]) and a detector (228) arranged to detect electromagnetic radiation scattered by the sample at a plural number of wavelengths (“Inside the spectrograph, a grating disperses light onto a CCD detector 228.” [0132]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 11, 20, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Sćepanović.

Claim 5: Sćepanović does not explicitly disclose wherein the wavelengths include a wavelength in a range from 585 nm to 595 nm.  
 	However, Sćepanović does disclose wherein the wavelengths include a wavelength in a range from 300 to 1000 nm (P. 1, R col, 2nd ¶: “Moreover, since the wavelength of light used for DRS, IFS, and Raman spectroscopy spans the 300- to 1000-nm range, over which light penetration in tissue varies significantly, the MMS technique provides a tool for sensing depth;”).  Furthermore, Applicant has provided no criticality for this claimed range, disclosing only that “[s]uch a wavelength has been found to provide high discriminatory power” (Spec. Page 3, Lines 23-25).  Without evidence, such a statement amounts to mere optimization of the method.  
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Sćepanović’s method by detecting electromagnetic radiation at several wavelengths within the optical range, including in the wavelength range of 585 to 595 nm, for the purpose of accurately and completely assessing the sample for the presence of thrombus.  Furthermore, “[d]etermining where in a disclosed set of percentage ranges the optimum combination of percentages lies is prima facie obvious.” In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003); see also In re Geisler, 116 F.3d 1465, 1470, 43 USPQ2d 1362, 1365 (Fed. Cir. 1997) (“[I]t is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1995)).

Claim 11: Sćepanović does not explicitly disclose transforming the reflectances into a vector.
 	However, Sćepanović does disclose wherein the step of classifying the composition of the sample using the reflectances comprises transforming the detected spectra (reflectances) into spectroscopic parameters (Section 3.3).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Sćepanović’s classifying method by turning the spectroscopic parameters into vectors for the purpose of compressing the data, since a single vector represents both magnitude and direction.  It is evident, then, that the vector has a number of dimensions less than the number of wavelengths (inherent for dimensions to decrease when going from scalar to vector quantities) and that the step of classifying the sample is performed on the basis of the vector (since this vector is representative of the spectral analysis of the detected electromagnetic radiation).

Claim 20: Sćepanović further discloses wherein the sample is collected from a patient (Abstract), but does not explicitly disclose selecting a treatment for the patient based on the classification.
 	However, Sćepanović does disclose the need for early identification and treatment of vulnerable plaques (Abstract).  Sćepanović discloses identification of vulnerable and thrombotic plaques through classification (P. 7, R col, 2nd ¶; P. 8, R col, 2nd ¶; Fig. 5(b)). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Sćepanović’s method by selecting a treatment for the patient based on the classification for the purpose of “reducing patient mortality associated with cardiovascular disease”. 

Claim 25: Sćepanović does not explicitly disclose wherein the sample comprises thrombus collected from a coronary artery of a patient suffering an acute myocardial infarction.
 	However, Sćepanović does disclose collecting samples from patients who have suffered an ischemic attack or have artery disease (Section 2.1).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Sćepanović’s method by collecting a sample comprising thrombus from a coronary artery of a patient suffering an acute myocardial infarction for the purpose of expanding the study to better characterize and detect atherosclerotic plaques.  

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Sćepanović as applied to claim 6 above, and further in view of Bhargava et al. (US 2011/0080581), hereinafter Bhargava.

Claim 7: Sćepanović further discloses wherein the step of detecting electromagnetic radiation reflected at a plural number of wavelengths is performed by detecting electromagnetic radiation reflected from the sample (inherent since the spectroscopy system obtains reflectance spectra, Section 2.2: “In brief, the MMS instrument utilized a xenon flash lamp (370 to 740 nm) to obtain reflectance spectra, a nitrogen laser (337 nm) to excite fluorescence, and a diode laser (830 nm) for Raman scattering.”), but does not explicitly disclose having wavelengths selected by passage through plural wavelength-selective filters corresponding to the plural number of wavelengths.
However, the Examiner takes Official notice that spectrometers with wavelength-selective filters are well known for resolving the detected light into wavelengths (e.g. Bhargava [0007]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Sćepanović’s detecting step by using wavelength-selective filters for the purpose of effectively resolving the reflected wavelengths of interest.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Sćepanović as applied to claim 1 above, and further in view of Kohl-Bareis et al. (US 2012/0277559), hereinafter Kohl-Bareis.

Claim 13: Sćepanović does not explicitly disclose wherein the detected electromagnetic radiation is averaged across an area of the sample.
 	However, the Examiner takes Official notice that averaging of detected signals across an area of a sample is a well-known practice (e.g. Kohl-Bareis [0070]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Sćepanović’s method with averaging of the detected electromagnetic signals for the purpose of obtaining a single representative measurement to characterize the sample area (Kohl-Bareis [0070]).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Sćepanović as applied to claim 1 above, and further in view of Olivo et al. (US 2020/0103276), hereinafter Olivo.

Claim 14: Sćepanović is silent with respect to detecting images of electromagnetic radiation scattered by different points of the sample at the plural number of wavelengths.
However, Sćepanović does disclose the goal of combining the spectroscopic detection with an imaging technique such as OCT (Section 4.5: “The ultimate goal for MMS is to combine it with a faster imaging technique like OCT.”).  Furthermore, Olivo, in the same field of endeavor of Raman spectroscopy, discloses detecting images (using imaging sensor 197) of electromagnetic radiation scattered by different points of a sample (170) at a plural number of wavelengths (Fig. 8) [0082].
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Sćepanović’s detecting step with detecting of images for the purpose of more completely characterizing the sample to accurately detect thrombus.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Sćepanović, in view of Olivo as applied to claim 14 above, and further in view of Fuhrman (US 2012/0041689), hereinafter Fuhrman.

Claim 15: Sćepanović is silent with respect to classifying the composition of the sample at each of the pixels of the image.
 	However, the Examiner takes Official notice that such a classification is a well-known chemometric technique (e.g. Fuhrman, Abstract).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Sćepanović’s classifying step classifying the composition of the sample at each of the pixels of the image for the purpose of more accurately characterizing the sample than by classifying in aggregate.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Sćepanović, in view of Olivo as applied to claim 14 above, and further in view of Subbiah et al. (US 2008/0199080), hereinafter Subbiah.

Claim 16: Sćepanović is silent with respect to clustering the pixels of the images into groups using a spectral analysis of detected electromagnetic radiation at the plural number of wavelengths to identify groups that are similar.
 	However, the Examiner takes Official notice that pixel clustering is a well-known image analysis technique (e.g. Subbiah [0035]).  
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Sćepanović’s classifying step by clustering the pixels of the images into groups for the purpose of removing redundant information through a partial least squares analysis (Subbiah [0034]).  

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Sćepanović, in view of Olivo and Subbiah as applied to claim 16 above, and further in view of Fuhrman.

Claim 17: Sćepanović does not explicitly disclose wherein the step of classifying the composition comprises comparison to reference data representing possible classifications of compositions.
 	However, the Examiner takes Official notice that comparison of measurement data to reference data is a well-known analysis technique (e.g. Fuhrman, Abstract).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify Sćepanović’s classifying step by comparison to reference data representing possible classifications of compositions for the purpose of achieving accurate classification by determining absolute intensity magnitudes.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Sćepanović as applied to claim 1 above, and further in view of Schütze et al. (US 2013/0171685), hereinafter Schütze.

Claim 18: Sćepanović does not explicitly disclose disposing the sample on a substrate.
 	Schütze, however, in the same field of endeavor of biological object characterization, discloses wherein a step of detecting electromagnetic radiation is performed with a sample disposed on a support,  further comprising analyzing the detected electromagnetic radiation to determine the contribution thereto of the support, and adjusting the detected electromagnetic radiation to remove the contribution thereto of the support (“This background spectrum may be used to computationally subtract signal components which are caused by the substrate from the data acquired by Raman spectroscopy on the biological object.” [0067]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Sćepanović’s detecting step with adjustment for signal contributions from the sample substrate for the purpose of quantitatively and accurately characterizing the sample.  It is evident then, in Sćepanović’s modified method, that the step of classifying the sample is performed on the basis of the detected electromagnetic radiation after being adjusted (these adjusted detected signals would be the ones sent to a processor for analysis).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Sćepanović as applied to claim 1 above, and further in view of Fuhrman.

Claim 19: Sćepanović does not explicitly disclose comparison to reference data representing possible classifications of compositions.
	However, the Examiner takes Official notice that comparison of measurement data to reference data is a well-known analysis technique (e.g. Fuhrman, Abstract).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify Sćepanović’s classifying step by comparison to reference data representing possible classifications of compositions for the purpose of achieving accurate classification by determining absolute intensity magnitudes.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Sćepanović as applied to claim 1 above, and further in view of Fairchild (US 2008/0278719), hereinafter Fairchild.

Claim 21: Sćepanović does not explicitly disclose disposing the sample on a filter.
 	Fairchild, however, in the same field of endeavor of Raman spectroscopy, discloses wherein a step of detecting electromagnetic radiation scattered by a sample is performed with the sample disposed on a filter [0006].
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Sćepanović’s detecting step by disposing sample on a filter for the purpose of analyzing electromagnetic radiation detected only within the wavelength range of interest.  

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to HINA F AYUB whose telephone number is (571)270-3171.  The Examiner can normally be reached on 9am-5pm ET Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Jessica Han can be reached on 571-272-2078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Hina F Ayub/
Primary Patent Examiner
Art Unit 2896